481 So. 2d 973 (1986)
Tommy MARSHALL, Appellant,
v.
STATE of Florida, Appellee.
No. 85-2946.
District Court of Appeal of Florida, Second District.
January 17, 1986.
PER CURIAM.
Tommy Marshall appeals the dismissal of his petition for writ of habeas corpus. Having examined the petition, we agree *974 with the trial court that it was properly treated as a motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. At the time Marshall submitted his petition, a direct appeal from the same judgment and sentence was pending in this court. Therefore, the trial court correctly ruled that it had no jurisdiction to entertain the petition. Harpham v. State, 415 So. 2d 863 (Fla. 5th DCA 1982).
We affirm the dismissal of Marshall's petition without prejudice to Marshall's right to seek post-conviction relief once this court has disposed of his direct appeal.
LEHAN, A.C.J., and FRANK and SANDERLIN, JJ., concur.